Citation Nr: 0119309	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-10 869	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for multiple sclerosis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO rating decision which denied 
service connection for multiple sclerosis.  The veteran 
testified at a March 2001 hearing before a Board member 
sitting at the RO (Travel Board hearing).


REMAND

The Board finds that further development of the evidence is 
warranted on the claim for service connection for multiple 
sclerosis.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

At the hearing before the Board member, the veteran testified 
that he has been receiving disability benefits from the 
Social Security Administration (SSA) since 1989 and that one 
of the medical conditions for which he was receiving those 
benefits was multiple sclerosis.  He also testified that a 
diagnosis of multiple sclerosis had been rendered in the SSA 
records.  Where the VA is put on notice of the existence of 
SSA records that may be relevant to the claim for VA 
disability benefits, the VA has a duty to obtain those 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Consequently, the RO should obtain the SSA records.  On 
remand, the RO should also secure any pertinent recent 
medical records, and the RO should assure compliance with all 
notice and development action required by the recently 
enacted VCAA.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the SSA all 
medical and other records considered by 
that agency in awarding the veteran SSA 
disability benefits, as well as copies of 
the related SSA decisions.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers, if any, who have 
examined or treated him for multiple 
sclerosis since 1998.  The RO should then 
obtain copies of related medical records 
which are not already on file.

3.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the claim for service 
connection for multiple sclerosis.  The RO 
should then review the merits of the 
claim.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


